Case: 15-12110   Date Filed: 01/11/2016   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12110
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:14-cr-00272-WSD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RAMIRO ANTUNEZ-PINEDA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 11, 2016)

Before HULL, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-12110     Date Filed: 01/11/2016    Page: 2 of 2


      Colette Resnik Steel, appointed counsel for Ramiro Antunez-Pineda, in this

direct criminal appeal, as moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Antunez-Pineda’s

conviction and sentence are AFFIRMED.




                                           2